Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 50-79 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/473,161, filed March 17, 2017, is acknowledged.  

Objection and Rejection Withdrawn
The objection to claims 2, 4, 31, and 33 is withdrawn in view of the claim amendment. 

The written description and enablement rejections of claims 1-2, 6-7, 9-13, 15-16, 18-19, 21-26, 30-31 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn as the claims have been canceled. 

The rejection of claims 1, 6-7, 9-10, 12, 15-16, 18-19, 21-24, and 26 under 35 U.S.C. 102 (a)(1) as being anticipated by US 20150352225 (Rabuka hereafter, published Dec 10, 2015; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 1-2, 6-7, 9-26 and 30 under 35 U.S.C. 103 as being unpatentable over US20150352225 et al (Rabuka published Dec 10, 2015; PTO 892) in view of Rabuka II (WO2012097333, published July 19, 2012; PTO 892) is withdrawn in view of the claim amendment. 

New ground of rejection necessitated by the amendment filed February 3, 2022 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 recites the limitation "motifs" in claim 50.  There is insufficient antecedent basis for this limitation in the claim.
Claim 69 recites the limitation "motifs" in claim 65.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50, 52, 53, 55, 57, 59, 60 and 63 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20150368347 (Bukhalid hereafter, published December 24, 2015; PTO 892).

US-14-847-297-26

  Query Match             97.4%;  Score 1754;  DB 1;  Length 330;
  Best Local Similarity   98.2%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    6;  Gaps    1;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSLCTPSRNTKVDKKVEPKSCDKTHTCPPCPA 120
              ||||||||||||||||||||||||||||||      ||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPS------NTKVDKKVEPKSCDKTHTCPPCPA 114

Qy        121 PELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 PELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKP 174

Qy        181 REEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 REEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTL 234

Qy        241 PPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        235 PPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLT 294

Qy        301 VDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 336
              ||||||||||||||||||||||||||||||||||||
Db        295 VDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330

Regarding claim 53, Bukhalid teaches the anti-EGFR antibody binds to EGFR on cancer cell such as colorectal cancer for treating cancer in a subject, see para. [0028], [0087], [0097]

Regarding claim 57, Bukhalid teaches the anti-EGFR antibody is conjugated to a payload via a linking group such as bifunctional protein coupling agents such as N-succinimidyl-3-(2-pyridyldithiol) propionate (SPDP), iminothiolane (IT), bifunctional derivatives of imidoesters (such as dimethyl adipimidate HCL), active esters (such as disuccinimidyl suberate), aldehydes (such as glutareldehyde), bis-azido compounds (such as bis (p-azidobenzoyl) hexanediamine), bis-diazonium derivatives (such as bis-(p-diazoniumbenzoyl)-ethylenediamine), diisocyanates (such as tolyene 2,6-diisocyanate), and bis-active fluorine compounds (such as 1,5-difluoro-2,4-dinitrobenzene). Carbon-14-labeled 1-isothiocyanatobenzyl-3-methyldiethylene triaminepentaacetic acid (MX-DTPA) is an exemplary chelating agent for conjugation of radionucleotide to the antibody, see para. [0232].  Examples of cross-linking agents include protein A, carbodiimide, N-succinimidyl-S-acetyl-thioacetate (SATA), 5,5'-dithiobis(2-nitrobenzoic acid) (DTNB), o-phenylenedimaleimide (oPDM), N-succinimidyl-3-(2-pyridyldithio)propionate (SPDP), and sulfosuccinimidyl 4-(N-maleimidomethyl)cyclohaxane-1-carboxylate (sulfo-SMCC). Preferred conjugating agents are SATA and sulfo-SMCC, both available from Pierce Chemical Co. (Rockford, Ill.), see para. [0225].
Thus, the reference teachings anticipate the claimed invention.

Claims 50, 53, 55, 59-61, 65, 67, 68, 70, 74, 75 and 78 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20020052480 (Park hereafter, published May 2, 2002; PTO 892).
Regarding claim 50 and 52, Park teaches antibody F19 (see para. [0011], [0063]) comprising human IgG heavy chain constant region that comprises a sequence having at least 100% sequence identity 
US-09-301-593-22

  Query Match             100.0%;  Score 1767;  DB 3;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330


Regarding claims 65 and 67, Park teaches antibody F19 (see para. [0011], [0063]) comprising human IgG heavy chain constant region that comprises a sequence having at least 100% sequence identity to the claimed amino acid sequence set forth in SEQ ID NO: 85 that excludes the sulfatase motif LCTPSR, see reference SEQ ID NO: 22 (see Fig. 22, sequence alignment below, in particular).  



  Query Match             97.4%;  Score 1754;  DB 3;  Length 330;
  Best Local Similarity   98.2%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    6;  Gaps    1;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSLCTPSRNTKVDKKVEPKSCDKTHTCPPCPA 120
              ||||||||||||||||||||||||||||||      ||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPS------NTKVDKKVEPKSCDKTHTCPPCPA 114

Qy        121 PELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 PELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKP 174

Qy        181 REEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 REEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTL 234

Qy        241 PPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        235 PPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLT 294

Qy        301 VDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 336
              ||||||||||||||||||||||||||||||||||||
Db        295 VDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330

With the insertion of the sulfatase motif (LCTPSR), the reference SEQ ID NO: 22 is 98.2% identical to the claimed SEQ ID NO: 85. 
Regarding claims 53 and 68, Park teaches the antibody binds to a fibroblast activation protein (FAP) antigen for treating cancer, see para. [0014] and [0063].
Regarding claims 55, 59, 60, 61, 70, 74, 75 and 78,  Park teaches the anti-FAP antibody is conjugated to a payload such as therapeutic agent, radioisotopes, toxin, toxoid, enzyme (aka small molecular drug, claims 60 and 75), peptides (claims 59 and 74), cytokine, beta-emitting isotopes (see . 


Claims 65, 67-72 and 74-79 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20120183566 (Barfield hereafter, published July 19, 2012; PTO 892). 
Regarding claims 65 and 67, Barfield teaches various antibodies that binds to CD19 (see para. [0009], [010]) or CD22 (see para. [0015]) wherein the antibody comprises a human IgG1 constant region that include the claimed sulfatase motif LCTPSR (in bold) in the Ig heavy chain, see reference claim 67, reference SEQ ID NO: 262 wherein the reference Ig heavy chain comprises 99.4% identity to the claimed SEQ ID NO: 1 or SEQ ID NO: 85, without the LCTPS motif, see col. 21, sequence alignment below, 328/330 x 100 = 99.4%.  

US-13-350-676B-262

  Query Match             98.8%;  Score 1779;  DB 11;  Length 334;
  Best Local Similarity   99.4%;  
  Matches  334;  Conservative    0;  Mismatches    0;  Indels    2;  Gaps    1;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPLCTPS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||  ||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPC--PLCTPS 118

Qy        121 RELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        119 RELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKP 178

Qy        181 REEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        179 REEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTL 238

Qy        241 PPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        239 PPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLT 298

Qy        301 VDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 336
              ||||||||||||||||||||||||||||||||||||
Db        299 VDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 334

Regarding claim 68, Barfield teaches the antibody binds to antigen on cancer (see para. [0166] to [0167], such as CD19 (see para. [0009], [010]), or CD22 (see para. [0015]), Example 2, reference claim 70, in particular.  
Regarding claim 69, Barfield teaches the cysteine residue in the sulfatase motif (LCTPSR) is oxidized to fGly (formylglycine), see reference claim 62, reference SEQ ID NO: 138 in particular. 
Regarding claim 70, Barfield teaches the IgG heavy chain polypeptide, wherein the FGly residue can be used as a "chemical handle" to facilitate site-specific chemical modification of the Ig polypeptide, and thus site-specific attachment of a moiety of interest. For example, a peptide modified to contain an .alpha.-nucleophile-containing moiety (e.g., an aminooxy or hydrazide moiety) can be reacted with the FGly-containing Ig polypeptide to yield a conjugate in which the Ig polypeptide and the peptide are linked by a hydrazone or oxime bond, see para. [0076].
Regarding claim 71, Barfield teaches the IgG heavy chain polypeptide is covalently bound to the payload via a hydrazone, or oxime bond, see para. [0076].
Regarding claim 72, Barfield teaches the Ig heavy chain is covalently (see abstract, [0074], [0098]) bound to the payload via a linking group such as linear or branch linker, see para. [0242], [0259] to [0260].  For example, aminooxy, hydrazide, or thiosemicarbazide derivatives of a number of moieties of interest are suitable reactive partners, and are readily available or can be generated using standard chemical methods, see par. [0241].
Regarding claims 70, 74, 75, 76, 77, 78 and 79, Barfield teaches the Ig heavy chain fGly is covalently bound to a payload such as aminooxy-FLAG, see para. [0011], or drug (see para. [0071], 
Regarding claims 75 and 76, Barfield teaches the small molecular drug is cancer therapeutic agent such as chemotherapeutic agents include alkylating agents, nitrosoureas, antimetabolites, antitumor antibiotics, plant (vinca) alkaloids, and steroid hormones, see para. [0269].
Regarding claim 77, Barfield teaches the water-soluble polymer such as polyethylene glycol (PEG, para. [0242]).  
Regarding claim 79, Barfield teaches the payload is anti-viral peptides, see para. [0262].   Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 65, 69, 70, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over US20120183566 (Barfield hereafter, published July 19, 2012; PTO 892) in view of US20150352225 (Rabuka hereafter, published Dec 10, 2015; PTO 892).
The teachings of Barfield have been discussed supra. 
Barfield does not teach the linking group comprises a 4-aminopiperidine derivative (4AP) as per claim 73. 
However, Rabuka teaches and claims anti-HER2 antibody comprising a human IgG heavy chain (see para. [0117]) having a sulfatase motif LCTPSR (reference SEQ ID NO: 97) for site specific conjugation, see para. [0105], [0391] to [0392], [0468].  Rabuka teaches anti-HER2 antibody has been modified to include a 2-formylglycine (FGly) residue, see para. [0356].  The anti-HER2 antibody is conjugated to a payload such as maytansine for treatment of various cancer (see para. [0250], [0522] to [0525]), a detectable label, a drug (see para. [0248]) via a coupling moiety such as covalently bond (claims 55, 57, 70, 72) or hydrazinyl-pyrrolo coupling moiety (e.g., a Hydrazino-iso-Pictet-Spengler (HIPS) coupling moiety as per claims 56 and 71, see para. [0249] or 4-amino-piperidine (4AP) as per claims 58 and 73, see para. [0299], [06743].  The 4AP moiety may optionally be substituted (aka derivative) at one or more convenient positions with any convenient substituents, e.g., with an alkyl, a substituted alkyl, a polyethylene glycol moiety, an acyl, a substituted acyl, an aryl or a substituted aryl. In certain embodiments, the 4AP moiety is described by the structure, see para. [0299].  Rabuka teaches anti-HER2 ADCs were made using aldehyde-tagged anti-HER2 proteins conjugated using the Hydrazinyl-iso-Pictet-Spengler (HIPS) ligation to a maytansine payload. The resulting ADCs were homogenous, with well-defined drug-to-antibody ratios (DARs) as assessed by hydrophobic interaction chromatography (HIC).  The anti-HER2 antibody conjugated to a maytansine payload attached to a HIPS-4AP linker has a drug-to-antibody ratio (DARs0 of 1.6 to 1.9 and predominately monomeric, see para. [0705]. 
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to covalently link any of the anti-CD19 or anti-CD22 antibody wherein the antibody comprises a human IgG1 constant region that include the claimed sulfatase motif LCTPSR (in bold) in the Ig heavy chain of Barfield to any payload such as  the maytansine via hydrazinyl-pyrrolo or 4-amino-piperidine (4AP) linking group as taught by Rabuka to arrive at the claimed invention with a reasonable expectation of success, e.g., site specific conjugated maytansine to anti-CD19 or anti-CD22 for treating various cancer.  
One of ordinary skill in the art would have been motivated to do so because Rabuka teaches site-specific conjugation to antibody to maytansine payload using Hydrazinyl-iso-Pictet-Spengler (HIPS) ligation resulting homogenous antibody drug conjugates (ADCs), with well-defined drug-to-antibody ratios (DARs) and conjugated antibody to a maytansine payload using the HIPS-4AP linker has a drug-to-antibody ratio (DARs of 1.6 to 1.9 (aka about 2.0) and predominately monomeric, see para. [0705]. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to modify the conjugate of Barfield in view of Rabuka because each of these each of these conjugated antibodies are known for treating cancer.  
Thus, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.   
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to use the site-specific fGly residue in the sulfatase tagged antibody heavy chain constant region to connect any payload to the fGly via hydrazinyl-pyrrolyl linking group because Rabuka 
Additionally, applying a known technique of using sulfatase tag at different location in the antibody heavy chain constant region for site-specific conjugating to various payload of interest would improve similar products in the same way, e.g., homogeneous drug to-antibody ratio and site-specific conjugate.  KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).
Furthermore, “Simple substitution of one known element, e.g., payload drug for another drug would obtain predictable results is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 50, 54, 55, 56, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over US20020052480 (Park hereafter, published May 2, 2002; PTO 892) or US 20150368347 (Bukhalid  published December 24, 2015; PTO 892) each in view of US20150352225 (Rabuka hereafter, published Dec 10, 2015; PTO 892).
The teachings of Park et al and Bukhalid have been discussed supra. 
Park does not teach the linking group comprises a 4-aminopiperidine derivative (4AP) as per claim 58. 
However, Rabuka teaches and claims anti-HER2 antibody comprising a human IgG heavy chain (see para. [0117]) having a sulfatase motif LCTPSR as per claim 54 (reference SEQ ID NO: 97) for site specific conjugation, see para. [0105], [0391] to [0392], [0468].  Rabuka teaches anti-HER2 antibody has been modified to include a 2-formylglycine (FGly) residue, see para. [0356].  The anti-HER2 antibody is conjugated to a payload such as maytansine for treatment of various cancer (see para. [0250], [0522] to [0525]), a detectable label, a drug (see para. [0248]) via a coupling moiety such as covalently bond (claims 55, 57, 70, 72) or hydrazinyl-pyrrolo coupling moiety (e.g., a Hydrazino-iso-Pictet-Spengler (HIPS) coupling moiety as per claims 56 and 71, see para. [0249] or 4-amino-piperidine (4AP) as per claims 58 and 73, see para. [0299], [06743].  The 4AP moiety may optionally be substituted (aka derivative) at one or more convenient positions with any convenient substituents, e.g., with an alkyl, a substituted alkyl, a polyethylene glycol moiety, an acyl, a substituted acyl, an aryl or a substituted aryl. In certain embodiments, the 4AP moiety is described by the structure, see para. [0299].  Rabuka teaches anti-HER2 ADCs were made using aldehyde-tagged anti-HER2 proteins conjugated using the Hydrazinyl-iso-Pictet-Spengler (HIPS) ligation to a maytansine payload. The resulting ADCs were homogenous, with well-defined drug-to-antibody ratios (DARs) as assessed by hydrophobic interaction chromatography (HIC).  The anti-HER2 antibody conjugated to a maytansine payload attached to a HIPS-4AP linker has a drug-to-antibody ratio (DARs0 of 1.6 to 1.9 and predominately monomeric, see para. [0705].  Regarding claim 62, Rabuka further teaches polyethylene glycol, see para. [0026].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to covalently 
One of ordinary skill in the art would have been motivated to do so because Rabuka teaches site-specific conjugation to antibody to maytansine payload using Hydrazinyl-iso-Picket-Spengler (HIPS) ligation resulting homogenous antibody drug conjugates (ADCs), with well-defined drug-to-antibody ratios (DARs) and conjugated antibody to a maytansine payload using the HIPS-4AP linker has a drug-to-antibody ratio (DARs of 1.6 to 1.9 (aka about 2.0) and predominately monomeric, see para. [0705]. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to modify the conjugate of Park or Bukhalid in view of Rabuka because each of these conjugated antibodies are known for treating cancer.  
Thus, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.   
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to use the site-specific fGly residue in the sulfatase tagged antibody heavy chain constant region to connect any payload to the fGly via hydrazinyl-pyrrolyl linking group because Rabuka 
Additionally, applying a known technique of using sulfatase tag at different location in the antibody heavy chain constant region for site-specific conjugating to various payload of interest would improve similar products in the same way, e.g., homogeneous drug to-antibody ratio and site-specific conjugate.  KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).
Furthermore, “Simple substitution of one known element, e.g., payload drug for another drug would obtain predictable results is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over US20020052480 (Park hereafter, published May 2, 2002; PTO 892) or US 20150368347 (Bukhalid hereafter, published . 
The combine teachings of Park, Bukhalid and Rabuka have been discussed supra.
The references above do not teach the payload is a water-soluble polyethylene glycol as per claim 62 or a viral fusion inhibitor as per claim 64. 
However, Barfield teaches the IgG heavy chain polypeptide, wherein the FGly residue can be used as a "chemical handle" to facilitate site-specific chemical modification of the Ig polypeptide, and thus site-specific attachment of a moiety of interest. For example, a peptide modified to contain an .alpha.-nucleophile-containing moiety (e.g., an aminooxy or hydrazide moiety) can be reacted with the FGly-containing Ig polypeptide to yield a conjugate in which the Ig polypeptide and the peptide are linked by a hydrazone or oxime bond, see para. [0076].  Barfield teaches the IgG heavy chain polypeptide is covalently bound to the payload via a hydrazone, or oxime bond, see para. [0076].  Exemplary payload include, but not limited to, water-soluble polymer such as polyethylene glycol (PEG, para. [0242]) and anti-viral peptides, see para. [0262].    Barfield teaches the cysteine residue in the sulfatase motif (LCTPSR) is oxidized to fGly (formylglycine), see reference claim 62, reference SEQ ID NO: 138 in particular.   Barfield teaches conjugation of proteins with a moiety of interest (e.g., moieties that improve a parent protein's half-life (e.g., poly(ethylene glycol)),
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to covalently link any of the anti-FAP antibody comprising the sulfatase motif LCTPSR in the human IgG1 heavy chain of Park or the anti-EGFR antibody comprising the sulfatase motif LCTPSR in the human IgG1 heavy chain of Bukhalid or the ant-HER2 antibody of Rabuka to any payload such as water-soluble polyethylene glycol via a hydrazone, or oxime bond as taught by Barfield to arrive at the claimed 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to conjugate any peptide such as viral fusion inhibitors Fuzeon (enfuvirtide) to the antibody comprises an FGly (chemical handle)-modified heavy chain constant region because Barfield teaches the FGly residue provides a chemical handle for attachment of a moiety of interest and a peptide can be modified to contain an .alpha.-nucleophile-containing moiety (e.g., an aminooxy or hydrazide moiety) can be reacted with the FGly-containing Ig polypeptide to yield a conjugate in which the Ig polypeptide and the peptide are linked by a hydrazone or oxime bond, respectively, or via alternative aldehyde-specific chemistries such as reductive amination, see para. [0076]. 
One of ordinary skill in the art would have been motivated to site-specific conjugating the payload viral fusion inhibitor to the antibody because Barfield teaches site-specific targeted delivery of viral fusion inhibitors to a target site is expected to reduce systemic toxicity and conjugate is expected to be homogenous. 
One of ordinary skill in the art would have been motivated to conjugate the payload water-soluble polymer polyethylene glycol to the antibody because Barfield teaches polyethylene glycol improves the solubility of the conjugate in addition to extend the half-life of the conjugate, see para. [0211], [0242], [0254].
Furthermore, “Simple substitution of one known element, e.g., payload for another, e.g., viral fusion inhibitor or polyethylene glycol would obtain predictable results is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
Claims 51 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

The prior art 9,540,438, made of record and not relied upon is considered pertinent to applicant's disclosure.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.